1/8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al (US 2015/0301975 A1) hereinafter as Garg further in view of Shaffer et al (USP 6,003,089) hereinafter as Shaffer.

Regarding claim(s) 5,  Garg discloses a method for processing data packets of an electronic device (see Fig(s). 1 electronic device 100 with data processors 120a, 120b), the method comprising: 
a first data packet processing operation of distributing received data packets and storing the data packets in backlog queues (¶ 2, 7 multi-core processors for processing data packets can be found in digital networks, Packet-switched networks are digital  -core processor for processing the data packets,…a packet steering approach is used to queue packets…. Each entry in the indirection table includes a hash result and a corresponding backlog queue of the core. The hardware accelerator identifies a core to process the received data packet based on the hash result and transmits the data packet to the backlog queue of the identified core); and 
a second data packet processing operation of processing the data packets stored in the backlog queues and delivering the data packets to an upper layer (see Fig(s). 1-2, ¶ 2, 5-7, once the selected core finishes processing the data packets, the interrupt controller generates and transfers a subsequent interrupt signal to the next idle core, which then commences processing the unprocessed data packets), 
wherein the first data packet processing operation comprises: receiving, by a first core of a processor, first data packets having a first size from a wireless communication modem (see Fig(s). 3 step 302-304, receiving of data packets from wireless devices including modem see ¶ 3, 21, incoming data packet with first size is placed in appropriate back log queue…data packet length field 206 (Fig. 2) indicates the size of the first data packet 116a, see Fig(s). 1-2, box 112), 
and transmitting at least a portion of the first data packets from the first core to a second core of the processor (see ¶ 2-3, The buffer descriptor rings (BD) rings are of two types: a transmit BD ring and a receive BD ring. The transmit BD ring includes BDs corresponding to the data packets that are processed by the cores. The hardware accelerator polls the transmit BD ring to check for availability of such data packets, 
Garg  fails to disclose based on the information corresponding to a header of the first data packets merging the at least a portion of the first data packets into a plurality of second data packets having sizes larger than the first size, and storing the second data packets in a backlog queue of at least one network stack core.  
Shaffer discloses based on the information corresponding to a header of the first data packets merging the at least a portion of the first data packets into a plurality of second data packets having sizes larger than the first size, and storing the second data packets in a backlog queue of at least one network stack core (Fig(s). 2, see col 9 lines 36-62, packet merging is performed based on a predetermined minimum packet size, packets received are held and combined until the combined/larger packet size is greater than the predetermined minimum size,… combined/larger packet is then transmitted when the media becomes available.).
Data packets merging reduces overhead and thus increases network bandwidth transmission efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Shaffer within Garg  , so as to enhance overall network performance by reducing data packet overhead by merging data packets prior to transmission.

Regarding claim(s) 10,  Garg discloses an electronic device (see Fig(s). 1 electronic device 100 with data processors 120a, 120b) comprising: 

 a first data packet processing unit configured to process received data packets and to store the data packets in backlog queues (see Fig(s). 1, for processing of packets, the digital systems as shown may include a single processor or a multi -core processor for processing the data packets,…a packet steering approach is used to queue packets…. Each entry in the indirection table includes a hash result and a corresponding backlog queue of the core. The hardware accelerator identifies a core to process the received data packet based on the hash result and transmits the data packet to the backlog queue of the identified core); and 
a second data packet processing unit configured to process the data packets stored in the backlog queues and to deliver the data packets to an upper layer (see Fig(s). 1-2, ¶ 2, 5-7, once the selected core finishes processing the data packets, the interrupt controller generates and transfers a subsequent interrupt signal to the next idle core, which then commences processing the unprocessed data packets), 
size of the first data packet 116a, see Fig(s). 1-2, box 112), and to transmit at least a portion of the first data packets to a second core of the processor (see ¶ 2-3, The buffer descriptor rings (BD) rings are of two types: a transmit BD ring and a receive BD ring. The transmit BD ring includes BDs corresponding to the data packets that are processed by the cores. The hardware accelerator polls the transmit BD ring to check for availability of such data packets, processes the data packets, and transmits the processed data packets either over the digital network or back to the cores for further processing. Fig(s). 1 BD rings 112);; and 
Garg  fails to disclose based on the information corresponding to a header of the first data packets merging the at least a portion of the first data packets into a plurality of second data packets having sizes larger than the first size, and storing the second data packets in a backlog queue of at least one network stack core.  
Shaffer discloses based on the information corresponding to a header of the first data packets merging the at least a portion of the first data packets into a plurality of second data packets having sizes larger than the first size, and storing the second data packets in a backlog queue of at least one network stack core (Fig(s). 2, see col 9 lines 36-62, packet merging is performed based on a predetermined minimum packet size, packets received are held and combined until the combined/larger packet size is greater than the predetermined minimum size,… combined/larger packet is then transmitted when the media becomes available.).
Data packets merging reduces overhead and thus increases network bandwidth transmission efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Shaffer within Garg  , so as to enhance overall network performance by reducing data packet overhead by merging data packets prior to transmission.

Regarding claim(s) 15, Garg  discloses wherein the first core comprises: a reception queue (Fig(s). 1, queues core 1) configured to receive the first data packets of the first size; and a first packet distribution unit configured to determine the at least one second core to process GRO based on a time required to process data packets (¶ 6 time required is based on cycle time of the core).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al (US 2015/0301975 A1) hereinafter as Garg further in view of Shaffer et al (USP 6,003,089) hereinafter as Shaffer further in view of Tatar et al (US 2011/0064084 A1) hereinafter as Tatar. Tatar discloses generic receive offload (GRO) unit configured to merge the first data packets having the same information into the second data packets, based on information of the first data packets delivered from the first core; and a second packet distribution unit configured to store the merged second data packets in a backlog queue of the at least one network stack core (Fig(s). 2 blocks 230 and 240 maintain  Ingress Traffic Management module 240 receives the heads and tails from Ingress Packet Processor 230 and merges them based on the order received at the Ingress Traffic Management module. The Ingress Traffic Management module can then place the merged packet into a queue in preparation for transmission to the switch fabric). Merging of data packets prior to transmission improves bandwidth efficiency by reducing header overhead of same packets destined to same location.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Tatar within Garg, so as to enhance overall network performance by reducing header overhead of same packets destined to same location and thus improving network bandwidth efficiency.

Allowable Subject Matter
Claims 6-9,11-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claims 6-9, 11-14, and 17-19, the prior art fails to explicitly recite; “transmitting  a first data packets other than the at least a portion of the first data packets to a third core of the multi-core processor, and wherein the third core is configured to receive the remaining portion of the first data packets from the first core, to merge the remaining portion of the first data packets into a plurality of third data packets having sizes larger than the first size, based at least in part on the information and storing the third data packets in a backlog queue of at least one other network stack core”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 10 and 15-16 have been considered but are moot because the arguments relate solely to newly added limitations to claims 5 and 10 as submitted on January 8, 2021 which have been addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RAJ JAIN/Primary Examiner, Art Unit 2411